Order of the Supreme Court, Queens County, dated December 6, 1966, reversed, with $10 costs and disbursements, and motion granted, without prejudice to a further motion for compromise by plaintiffs upon notice to all parties. Under the circumstances, it was an improvident exercise of discretion not to vacate the prior order of the court. The court will determine whether the best interests of the infant will be served by the proposed settlement. Beldóck, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.